Citation Nr: 0028746	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from October 1978 to June 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the RO.  

The veteran has requested a personal hearing before a 
Veterans Law Judge at the Board.  The Board notes that such a 
hearing will be scheduled in due course if the case is 
returned to the Board subsequent to the RO's completion of 
actions set forth in the Remand portion of this document.  

In a June 2000 statement, the veteran indicated that his 
right knee has become quite painful and has requested 
consideration for an increased rating for the service-
connected right knee disability.  As such, the Board refers 
this matter to the RO for appropriate consideration.  



FINDING OF FACT

The veteran's claim of service connection for a 
gastrointestinal disorder is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The claim of service connection for a gastrointestinal 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes, however, that to the extent that the veteran 
may be offering his own medical opinion and diagnoses, the 
record does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
the veteran did complain of cramping, diarrhea, vomiting and 
nausea on several occasions during his extensive period of 
active duty.  Specifically, some or all of the aforementioned 
gastrointestinal symptoms were noted in November 1984, June 
1985, November 1990, June 1991, August 1991, October 1991 and 
February 1992.  

During service, In February 1992, the veteran complained 
specifically of cramping and diarrhea.  The veteran also 
noted that there was a positive family history of 
diverticulitis with his mother.  The veteran was discharged 
from active duty in June 1994.  The veteran's separation 
examination was negative for complaints, findings or 
diagnosis of diverticulitis or gastrointestinal distress.  

The post-service evidence of record includes outpatient 
treatment records showing a diagnosis of probable 
diverticulitis as early as November 1996.  In October 1996, 
the veteran underwent a barium enema that showed findings of 
scattered diverticula throughout the entire colon.  The 
examiner noted that there were a surprisingly large number of 
diverticula given the veteran's age of 36.  The impression 
was that of diverticulitis.  A December 1996 abnormal barium 
enema and a January 1997 colonoscopy confirmed the diagnosis 
of diverticulitis.  

In a June 1999 memorandum, the VA doctor who performed the 
October 1996 air contrast barium enema opined that the 
findings were not new, but chronic and ongoing.  

The veteran contends that his diverticulitis developed during 
his long active service and that he had episodes of 
gastrointestinal distress due to diverticulitis during 
service.  

In a February 1999 statement in support of his claim, the 
veteran reported that he originally had treatment for his 
colon disability in August 1985.  He also indicated that he 
had two additional studies while on active duty and that both 
revealed and "unusual" amount of diverticuli for his age.  

In summary, the medical evidence shows current disability due 
to diverticulitis.  A VA examiner also has recently opined 
that the medical findings in 1996 were not new, but 
established that the veteran had a chronic illness.  The 
veteran complained of nausea, vomiting, abdominal cramping 
and diarrhea during service just 2 years prior to the 
diagnosis.  

As such, the Board finds that the veteran's claim of service 
connection is plausible and capable of substantiation.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for a 
gastrointestinal disorder has been presented, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  


REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board finds that any 
additional service medical records and/or outpatient 
treatment records regarding the issue not already of record 
should be obtained and associated with the claims file to 
determine if the veteran suffered from diverticulitis during 
service.  

In addition, the Board finds that the veteran should be 
reexamined to determine the current nature and likely 
etiology of the demonstrated diverticulitis.  The examiner 
should specifically opine as to the likelihood that the 
claimed diverticulitis was incurred in or aggravated by 
service based on the gastrointestinal symptoms noted in the 
service medical records, as well as the June 1999 medical 
opinion.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available medical 
records concerning the veteran's 
treatment for diverticulitis, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
diverticulitis.  All indicated x-rays and 
laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have 
diverticulitis.  Based on his/her review 
of the case, the examiner should opine as 
to the likelihood that the veteran has 
current disability manifested current 
diverticulitis or other gastrointestinal 
disability due to disease or injury which 
was incurred in or aggravated by service.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claims on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



